Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 02/04/2021. 
2.	Claims 1-17 are pending in this application; claims 1, 7 and 18 are independent claims; claims 18-20 are drawn to non-elected claims and are withdrawn from consideration. Claims 1, 3, 7 and 9 have been amended. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

4.	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1) and Mo et al. (“Mo”, US 20140337279 A1).
As per claim 1, Becker teaches a data processing system comprising: at least one processor; and one or more computer readable media including instructions which, when executed by the at least one processor (para [0114]: processing device), cause the at least one processor to:
identify, a first plurality of contributors to at least a portion of an electronic document/content item, the first plurality of contributors including a first contributor and a second contributor (fig. 12; para [0111]: e.g. student “B” 1210B/first contributor and student “C” 1210C/second contributor “to the same document”);
determine a first contribution metric for the first contributor and a second contribution metric for the second contributor, wherein the first contribution metric for the first contributor indicates how much of the electronic document/content item was generated by the first contributor, and wherein the second contribution metric for the second contributor indicates how much of the electronic document/content item was generated by the second contributor (para [0111]: “various literacy metrics (e.g., word count, spelling errors, readability)”);
allocate, based at least on a comparison of the first contribution metric (of the first contributor) with the second contribution metric (of the second contributor), a first score to the first contributor and a second score to the second contributor, the first score being higher than the second score (fig. 12; para [0111]: student “B” 1210B/first contributor’s score of 38.4% is higher than student “C” 1210C/second contributor’s score of 34.3%); and

fig. 12; para [0111]: “FIG. 12 is an example of a visualization that illustrates the collaboration ranking of...an author to other authors that contributed to the same document”). Neff does not explicitly disclose that the UI is a listing.
However, Neff in the analogous art of collaboration teaches: a data processing system comprising: at least one processor (para [0072]); and one or more computer readable media including instructions which, when executed by the at least one processor, cause the at least one processor to: 
identify a first plurality of contributors including a first contributor and a second contributor (figs. 49(A-B): JIMSTROUS…SHAVETA); 
determine a first contribution metric for the first contributor and a second contribution metric for the second contributor (figs. 49(A-B); para [0126]: using measurement/metric of skill to calculate each user’s level) wherein the contribution metric for the first contributor indicates how much of the electronic content item was generated by the first contributor, and wherein the contribution metric for the second contributor indicates how much of the electronic content item was generated by the second contributor (figs. 49B, 53A; para [0374]: number of posts a user has made, e.g. fig. 49A displays 13 posts for Kenneth and 46 posts for Sam); 
allocate, based at least on a comparison of the first contribution metric with the second contribution metric, a first score to the first contributor and a second score to the second contributor, the first score being higher than the second score (figs. 49(A-B); para [0126]: e.g. beginner, intermediate, and advanced); 
and cause to be displayed, to a first user accessing the electronic content item, a user interface including a first contributor listing identifying each contributor and a representation of their relative contribution to the electronic content item (figs. 49(A-B); para [0126]: displaying Kenneth as expert and Shaveta as intermediate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neff with the teachings of Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature given that many users prefer viewing connected items displayed consecutively, typically one below the other.
Becker and Neff do not explicitly disclose how long a contributor spent modifying an electronic document. However, Mo in the analogous art of collaboration teaches: how long a contributor spent modifying an electronic document (para [0017, 0037]: a data file containing information about modifications made to a document by team members, e.g. files may be used to track a team member's contribution to a document by tracking the modifications the team member has made, how long a team member has worked on a document, whether the contributions were original or were derived from other sources on the system, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mo with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such statistics in order to keep track of the work done towards a common goal.
As per claim 7, Becker teaches a method of presenting a contributor listing for electronic content comprising: 
identifying a first plurality of contributors including a first contributor and a second contributor identify, a first plurality of contributors to at least a portion of an electronic document/content item, the first plurality of contributors including a first contributor and a second contributor (fig. 12; para [0111]: e.g. student “B” 1210B/first contributor and student “C” 1210C/second contributor “to the same document”);
determining a first contribution metric for the first contributor and a second contribution metric for the second contributor, wherein the first contribution metric for the first contributor indicates how para [0111]: “various literacy metrics (e.g., word count, spelling errors, readability)”);
allocating, based at least on a comparison of the first contribution metric (of the first contributor) with the second contribution metric (of the second contributor), a first score to the first contributor and a second score to the second contributor, the first score being higher than the second score (fig. 12; para [0111]: student “B” 1210B/first contributor’s score of 38.4% is higher than student “C” 1210C/second contributor’s score of 34.3%); and
causing to be displayed, to a first user accessing the electronic document/content item, a user interface including a first contributor identifying each contributor and a representation of their relative contribution to the electronic document/content item (fig. 12; para [0111]: “FIG. 12 is an example of a visualization that illustrates the collaboration ranking of...an author to other authors that contributed to the same document”). Neff does not explicitly disclose that the UI is a listing.
However, Neff in the analogous art of collaboration teaches: 
identifying a first plurality of contributors including a first contributor and a second contributor (figs. 49(A-B): JIMSTROUS…SHAVETA); 
determining a first contribution metric for the first contributor and a second contribution metric for the second contributor (figs. 49(A-B); para [0126]: using measurement/metric of skill to calculate each user’s level) wherein the contribution metric for the first contributor indicates how much of the electronic content item was generated by the first contributor, and wherein the contribution metric for the second contributor indicates how much of the electronic content item was generated by the second contributor (figs. 49B, 53A; para [0374]: number of posts a user has made, e.g. fig. 49A displays 13 posts for Kenneth and 46 posts for Sam); 
figs. 49(A-B); para [0126]: e.g. beginner, intermediate, and advanced); 
and causing to be displayed, to a first user accessing the electronic content item, a user interface including a first contributor listing identifying each contributor and a representation of their relative contribution to the electronic content item (figs. 49(A-B); para [0126]: displaying Kenneth as expert and Shaveta as intermediate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neff with the teachings of Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature given that many users prefer viewing connected items displayed consecutively, typically one below the other.
Becker and Neff do not explicitly disclose how long a contributor spent modifying an electronic document. However, Mo in the analogous art of collaboration teaches: how long a contributor spent modifying an electronic document (para [0017, 0037]: a data file containing information about modifications made to a document by team members, e.g. files may be used to track a team member's contribution to a document by tracking the modifications the team member has made, how long a team member has worked on a document, whether the contributions were original or were derived from other sources on the system, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mo with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such statistics in order to keep track of the work done towards a common goal.
(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Tiwari (US 20170193420 A1).
As per claim 2, the modified Becker teaches the system of claim 1. The modified Becker does not disclose a first contributor listing presents a first contributor and second contributor in order of their respective scores. However, Tiwari in the analogous art of collaboration teaches: a first contributor listing presents a first contributor and second contributor in order of their respective scores (figs. 4B; para [0135-0136]: ranking of employees based on scores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature in order to motivate the workforce on results/output factors to achieve the goals set by the organization in an optimal and sustainable manner.
As per claim 8, the modified Neff teaches the method of claim 7. The modified Becker does not disclose a first contributor listing presents a first contributor and second contributor in order of their respective scores. However, Tiwari in the analogous art of collaboration teaches: a first contributor listing presents a first contributor and second contributor in order of their respective scores (figs. 4B; para [0135-0136]: ranking of employees based on scores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature in order to motivate the workforce on results/output factors to achieve the goals set by the organization in an optimal and sustainable manner.
6.	Claim(s) 3, 4, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Hillier (US 20130024873 A1).
As per claim 3, the modified Becker teaches the system of claim 1. Although the modified Becker teaches that the additional information comprises at least one of an amount of work performed, a duration of contribution, an identification of which task took the longest time, and a duration of contribution to the task with the longest time (Mo: para [0017, 0037]: tracking contributions to a document via the modifications the team member has made, how long a team member has worked on a document, whether the contributions were original or were derived from other sources on the system, etc.), the modified Becker does not disclose a first selectable option for a first user to view additional information associated with a first listing, and wherein the instructions further cause the at least one processor to: receive a first user selection of the first selectable option; and automatically cause to be displayed, in response to receiving the first user selection, the additional information associated with the first listing. However, Hillier in the analogous art of user listing teaches: a first selectable option for a first user to view additional information associated with a first listing, and wherein the instructions further cause the at least one processor to: receive a first user selection of the first selectable option; and automatically cause to be displayed, in response to receiving the first user selection, the additional information associated with the first listing (para [0040]: user can acquire additional information such as email address and phone number in response to selection of a profile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hillier with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such listings in order to gain additional information when needed, especially with limited display space.
As per claim 4, the modified Becker teaches the system of claim 3. The modified Becker further teaches that the additional information comprises a first actuatable profile, and wherein the instructions further cause the at least one processor to: receive a second user selection of the first actuatable profile; and automatically cause to be displayed, in response to receiving the second user selection, a Neff: figs. 49(A-B); para [0126]: contributor; Hillier: para [0040]: in response to second selection to return to the dialer application 124, automatically displaying an interface populated with the first user’s phone number for contacting the first user). 
As per claim 9, the modified Becker teaches the method of claim 7. The modified Becker does not disclose a first selectable option for a first user to view additional information associated with a first listing, and wherein the instructions further cause the at least one processor to: receive a first user selection of the first selectable option; and automatically cause to be displayed, in response to receiving the first user selection, the additional information associated with the first listing. However, Hillier in the analogous art of user listing teaches: a first selectable option for a first user to view additional information associated with a first listing, and wherein the instructions further cause the at least one processor to: receive a first user selection of the first selectable option; and automatically cause to be displayed, in response to receiving the first user selection, the additional information associated with the first listing (para [0040]: user can acquire additional information such as email address and phone number in response to selection of a profile). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hillier with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such listings in order to gain additional information when needed, especially with limited display space.
As per claim 11, the modified Becker teaches the method of claim 9. The modified Becker further teaches that the additional information comprises a first actuatable profile, and wherein the instructions further cause the at least one processor to: receive a second user selection of the first actuatable profile; and automatically cause to be displayed, in response to receiving the second user selection, a communication interface for contacting the first contributor (Neff: figs. 49(A-B); para [0126]: contributor; Hillier: para [0040]: in response to second selection to return to the dialer application 124, automatically displaying an interface populated with the first user’s phone number for contacting the first user). 
As per claim 12, the modified Becker teaches the method of claim 9. The modified Becker further teaches that the additional information comprises a first actuatable profile, and wherein the instructions further cause the at least one processor to: receive a second user selection of the first actuatable profile; and automatically cause to be displayed, in response to receiving the second user selection, a communication session with the first contributor (Neff: figs. 49(A-B); para [0126]: contributor; Hillier: para [0040]: in response to second selection to return to the dialer application 124, automatically displaying an interface populated with the first user’s phone number for contacting the first user). 
7.	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Hillier (US 20130024873 A1) as applied to claims 3 and 9 respectively, and further in view of Colagrosso et al. (“Colagrosso”, US 20190179494 A1)
As per claim 5, the modified Becker teaches the system of claim 3. The modified Becker further teaches that the additional information comprises a first actuatable profile, and wherein the instructions further cause the at least one processor to: receive a second user selection of the first actuatable profile; and automatically cause to be displayed, in response to receiving the second user selection, a communication interface for contacting the first contributor (Neff: figs. 49(A-B); para [0126]: contributor; Hillier: para [0040]: in response to second selection to return to the dialer application 124, automatically displaying an interface populated with the first user’s phone number for contacting the first user; Becker: para [0111]: electronic document or documents). The modified Becker does not disclose one or more electronic content items/electronic document to which a first contributor has fig. 13; para [0091]: 1302-1304 displays contributors with associated documents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colagrosso with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature to allow for quick review of documents. 
As per claim 13, the modified Becker teaches the method of claim 9. The modified Becker further teaches that the additional information comprises a first actuatable profile, and wherein the instructions further cause the at least one processor to: receive a second user selection of the first actuatable profile; and automatically cause to be displayed, in response to receiving the second user selection, a communication interface for contacting the first contributor (Neff: figs. 49(A-B); para [0126]: contributor; Hillier: para [0040]: in response to second selection to return to the dialer application 124, automatically displaying an interface populated with the first user’s phone number for contacting the first user; Becker: para [0111]: electronic document(s)). The modified Becker does not disclose one or more electronic content items/electronic documents to which a first contributor has contributed. However, Colagrosso in the analogous art of collaboration teaches: one or more electronic content items/electronic documents to which a first contributor has contributed (fig. 13; para [0091]: 1302-1304 displays contributors with associated documents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Colagrosso with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature to allow for quick review of documents. 
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Vagell et al. (“Vagell”, US 20150052427 A1).
fig. 10C; para [0162]). The modified Becker does not disclose referencing at least one of a total modification duration, a number of modification events, and a total amount of data added. Vagell teaches contribution metric is determined by reference to total number of modification events (fig. 8; para [0058]: next to each reviewer is a number representing total number of suggested edits). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vagell with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature to view the option corresponding to everyone's activity.
9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1), Hillier (US 20130024873 A1) as applied to claim 9, and further in view of Tiwari (US 20170193420 A1).
As per claim 10, the modified Becker teaches the system of claim 9. The modified Becker does not disclose an expanded view of a first contributor listing that displays all contributors of a first plurality of contributors in order of their relative scores. However, Tiwari in the analogous art of collaboration teaches an expanded view of a first contributor listing that displays all contributors of a first plurality of contributors in order of their relative scores (figs. 4B; para [0135-0136]: ranking of all peers based on scores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such a collaboration feature in order to motivate the workforce on results/output factors to achieve the goals set by the organization in an optimal and sustainable manner.
10.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US .
As per claim 14, the modified Becker teaches the system of claim 8. The modified Becker further teaches identifying, a second plurality of contributors to the electronic document/content item, the second plurality of contributors including at least the first plurality of contributors (Bonnett: para [0123]: first and second plurality of contributors); determining a third contribution metric for the first contributor and a fourth contribution metric for the second contributor; allocating, based at least on a comparison of the third contribution metric with the fourth contribution metric, a third score to the first contributor and a fourth score to the second contributor, the fourth score being higher than the third score; and causing to be displayed, to the first user accessing the electronic content item, an user interface (Becker: para [0111]: electronic document(s); Neff: figs. 49(A-B); para [0126]: using measurement/metric of skill to calculate each user’s level). The modified Becker does not disclose providing at a second time later than the first time, an updated UI with a second listing in which a user is listed above another user. However, Jackson in the analogous art of listing of participants teaches: providing at a second time later than the first time, an updated UI with a second listing in which a user is listed above another user (para [0090]: an updated UI at a second time ranks users in terms of their scores so that upon a second user score surpassing a first user, the second user is listed above the first user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such listings to provide current pertinent information.
As per claim 15, the modified Becker teaches the system of claim 8. The modified Becker further teaches identifying a second plurality of contributors to the electronic document/content item, the second plurality of contributors including the first contributor, the second contributor, and a third Becker: para [0111]: electronic document; Bonnett: para [0123]: first and second plurality of contributors); determining a third contribution metric for the first contributor, a fourth contribution metric for the second contributor, and a fifth contribution metric for the third contributor; and allocating, based at least on a comparison among the third contribution metric, the fourth contribution metric, and the fifth contribution metric, a third score to the first contributor, a fourth score to the second contributor, and a fifth score to the third contributor, the fifth score being higher than either of the third score and the fourth score; causing to be displayed, to the first user accessing the electronic document/content item, an user interface (Becker: para [0111]: electronic document; Neff: figs. 49(A-B); para [0126]: using measurement/metric of skill to calculate each user’s level). The modified Becker does not disclose providing at a second time later than the first time, an updated UI of a second listing in which a user is listed above another user. However, Jackson in the analogous art of listing of participants teaches: providing at a second time later than the first time, an updated UI with a second listing in which a user is listed above another user (para [0090]: an updated UI at a second time ranks users in terms of their scores so that upon a second user score surpassing a first user, the second user is listed above the first user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such listings to provide current pertinent information.
11.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Tiwari (US 20170193420 A1) and of Jackson et al. (“Jackson”, US 20160107089 A1) as applied to claim 15, and further in view of and Bonnet et al. (“Bonnet”, US 20170359331 A1).
As per claim 16, the modified Becker teaches the system and electronic document (Becker: para [0111]) of claim 15. The modified Becker does not explicitly disclose a panel indicating when each para [0123]: overlay 1300 displays other users’ status such as last edit time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bonnet with the teachings of Neff. One having ordinary skill in the art would have been motivated to combine such a collaboration feature given that many times tasks in the work place involve document modifications and knowing the identity of the document contributor allow other users to approach the contributor if they have any questions about the content of the latest version/updates.
12.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (“Becker”, US 20150379887 A1), Neff et al. (“Neff”, US 20090217196 A1), Mo et al. (“Mo”, US 20140337279 A1) and Truelove et al. (“Truelove”, US 20180329616 A1).
	As per claim 17, the modified Becker teaches the system and electronic document (Becker: para [0111]) of claim 7. The modified Becker does not disclose a first contribution metric determined with reference to at least a total period of time during which the first contributor modified an electronic document/content item. However, Truelove in the analogous art of collaboration teaches: a first contribution metric determined with reference to at least a total period of time during which the first contributor modified an electronic document/content item (para [0022, 0029]: fig. 3, filter options 370 show five separate filter values ("Johnny," "David Mark," etc.) for filtering the documents shown in the main window based on who modified the documents and, moreover, filterting options may be based on the amount of time a user (or users) spend interacting with a document, as well as when a document was last modified). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Truelove with the teachings of the modified Becker. One having ordinary skill in the art would have been motivated to combine such .

Response to Arguments
	Applicant's arguments filed 02/04/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.		

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 
information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.				
/Le Nguyen/			
Patent Examiner 			
March 22, 2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174